Investor Presentation Second Quarter 2012 Steve Gardner President & CEO Forward-Looking Statements and Where to Find Additional Information This presentation contains forward-looking statements regarding events or future financial performance of the Company, including statements with respect to our objectives and strategies, and the results of our operations and our business.These statements are based on management's current expectations and beliefs concerning future developments and their potential effects on the Company.There can be no assurance that future developments affecting the Company will be the same as those anticipated by management.Actual results may differ from those projected in the forward-looking statements. We caution readers of this presentation not to place undue reliance on these forward-looking statements as a number of risks could cause future results to differ materially from these statements.These risks include, but are not limited to, the following: changes in the performance of the financial markets; changes in the demand for and market acceptance of the Company's products and services; changes in general economic conditions including interest rates, presence of competitors with greater financial resources, and the impact of competitive projects and pricing; the effect of the Company's policies; the continued availability of adequate funding sources; and various legal, regulatory and litigation risks; as well as those additional risks identified in risks factors discussed in the reports filed by the Company with the SEC, which are available on its website at www.sec.gov.The Company does not undertake any obligation to update any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. For a more complete discussion of risks and uncertainties, investors and security holders are urged to read the Company’s annual report on Form 10-K, quarterly reports on Form 10-Q and other reports filed by Pacific Premier Bancorp with the SEC. The documents filed by Pacific Premier Bancorp with the SEC may be obtained at Pacific Premier Bancorp’s website at www.ppbi.com or at the SEC’s website at www.sec.gov. These documents may also be obtained free of charge from Pacific Premier Bancorp by directing a request to: Pacific Premier Bancorp, 1600 Sunflower, Costa Mesa, CA 92626.Attention: Investor Relations. Telephone 714-431-4000. 2 Corporate Profile NASDAQ: PPBI Web: www.ppbi.com Focus: Small & Middle Market Businesses Total Assets: $1.065 Billion Branches: 10 Locations TCE: 8.78% FD Book Value: ROAA YTD: 1.71% ROAE YTD: 18.88% June 30, 2012 3 Overview of PPBI •Strategic Plan - Pre 2008 Stage •Diversify the balance sheet, reduce wholesale funding dependence •Establish and maintain strong, conservative credit culture •Strategic Plan - Current Stage •Fully leverage offensive capital raise- $15M in Q4 2009 •Growth through disciplined acquisitions •Canyon National Bank - $209 million in assets •Palm Desert National Bank - $104 million in assets •Maintain positive trends in profitability, NIM, efficiency ratio, & credit quality •Strategic Plan - Next Stage •Increase fee income - SBA lending •Increase non-interest bearing accounts to 25%+ of deposit base •Manage capital to continue growth, both organic and through acquisitions •Build out commercial banking franchise 4 PPBI: Today vs. 2008 12/31/08 6/30/12 Variance Balance Sheet, Capital & Credit (dollars in thousands) Total assets 39.5% Total loans 26.8% Total deposits 99.8% Leverage ratio 8.99% 9.60% 9.0% Total risk-based capital ratio 12.07% 12.26% 1.6% FHLB borrowings $0 (100.0%) Loan Mix Owner occupied CRE loans/Total loans 17.9% 18.8% 5.4% Commercial & industrial loans/Total loans 6.9% 10.5% 53.4% Warehouse loans/Total loans 0.0% 7.7% n/a Non-owner occupied CRE loans/Total loans 26.0% 30.4% 16.9% Multi-family loans/Total loans 45.7% 23.0% (49.7%) Deposit Mix Non-interest bearing deposits/Total deposits 6.4% 16.5% 153.8% Non-CDs/Total deposits 19.3% 52.4% 171.1% Yield, Cost and Returns Cost of deposits 3.51% 0.66% (82.1%) Net interest margin 2.99% 4.48% 50.0% Return on average assets 0.09% 1.71% 1,796.1% Return on average equity 1.20% 18.88% 1,473.3% Number of branch locations 6 10 66.7% 5 Deposit Mix - Increasing Shareholder Value 6 Deposit Base: Today vs. 2008 12/31/08 6/30/12 Variance (dollars in thousands) Transaction Accounts: Noninterest bearing 411.3% Interest bearing checking 339.6% Money market 521.1% Savings 521.9% Total transaction accounts 441.5% CD Accounts Time deposits 27.3% Broker/wholesale CDs 0 (100.0%) Total CDs 18.0% Total deposits 99.8% 7 Loan Portfolio: Today vs. 2008 12/31/08 06/30/12 Variance (dollars in thousands) Business Loans: Commercial owner occupied 33.8% Commercial and industrial 94.7% Warehouse 0 N/M SBA (19.2%) Total business loans 86.6% CRE Loans: Multi-family (36.1%) Commercial non-owner occupied 48.5% Total CRE loans (5.4%) One-to-four family 471.2% Other loans 114.0% Gross loans 27.0% 8 Strategic Plan Execution •Relationship banking model •Growing core deposit base - shareholder value •Robust earnings stream, building book value •Solid balance sheet, excellent asset quality •Increasing market share •Strong execution on acquisitions •Disciplined analysis and pricing of targets •Operational efficiency 9 Financial Summary QTD 6/30/11 QTD 9/30/11 QTD 12/31/11 QTD 3/31/12 QTD 6/30/12 Balance Sheet (dollars in thousands) Total assets Net loans Total deposits Total equity Statements of Operations Net interest income Noninterest income (loss) Noninterest expense Net income Diluted EPS Bank Capital Ratios Tier 1 leverage Tier 1 risk based Total risk based 10 11 * California peer group consists of all insured California institutions in the FFIEC database 12 Deposit Mix Total deposits: $913.2 million Cost of deposits: 0.63% 13 Loan Portfolio Total loans: $798.4 million WAVG: 5.88% 14 Conservative Credit Structure •Overall Underwriting Approach: •Global cash flow lender •Loans: •Business - full banking relationship •CRE - no high risk product types or loan structures •Personal guarantees, cross collateralized, cross guarantees •Proactive Portfolio Management 15 Loan Segment Characteristics June 30, 2012 Average Loan Size Average Rate Seasoning (months) LTV DCR Business loans: Commercial owner occupied 6.31% 62 62% Commercial & industrial 5.47% 38 Warehouse 5.34% 17 Real estate loans: Multi-family 5.95% 64 68% Commercial non-owner occupied 5.99% 51 58% One-to-four family 5.11% 46 53% 16 Solid Loan Performance California peer group consists of all insured California institutions in the FFIEC database Delinquency to Total Loans PDNB Acquisition 4/27/12 17 Proactive Asset Management California peer group consists of all insured California institutions in the FFIEC database Nonperforming Assets to Total Assets 18 Potential M&A Targets So. Cal. Institutions Source: SNL Financial Total assets …………… Total deposits …………… Total core deposits …………… Total loans …………… Total branches …………… (dollars in billions) Potential Targets - $100 to $500 million 100 miles of Costa Mesa, California As of March 31, 2012 # of Institutions $100 to $250 million 47 $250 to $500 million 25 19 Potential FDIC Targets Texas ratio defined as NPAs + 90 days PD / tangible common equity plus loan loss reserves; Circle radius represents 100 miles So. Cal. Stressed Institutions FDIC Targets - $1.0 billion and less 100 miles of Costa Mesa, California As of March 31, 2012 Texas Ratio # of Institutions Near term 100% + 4 Longer term 50% to 100% 19 Texas Ratio > 100% Texas Ratio b/t 50-100% Source: SNL Financial Total assets …………… Total deposits …………… Total core deposits …………… Total loans …………… Total branches …………… 74 (dollars in billions) 20 Outlook •Gaining market share from competitors •Building franchise value •So. CA one of the best banking markets •Target rich environment for acquisitions •Proven management team and track record 21 Steve Gardner sgardner@ppbi.com 714-431-4000 www.ppbi.com 22
